UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1447


RICHARD C. FOY,

             Plaintiff - Appellant,

              v.

UNITED STATES OF AMERICA; BARACK HUSSEIN OBAMA, Past
President of the United States of America; US DEPARTMENT OF JUSTICE; US
FEDERAL COMMUNICATION COMMISSION,

             Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Fox, Senior District Judge. (5:17-cv-00080-F)


Submitted: May 23, 3017                                           Decided: May 26, 2017


Before KING, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard C. Foy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Richard C. Foy seeks to appeal the magistrate judge’s report and recommendation

that Foy’s complaint be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B) (2012). This

court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order

Foy seeks to appeal is neither a final order nor an appealable interlocutory or collateral

order. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal

for lack of jurisdiction. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                             DISMISSED




                                            2